Citation Nr: 0626451	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(lumbar spondylosis, post disc protrusion, L4-5 level) as 
secondary to a right knee disorder.  

2.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.  A copy of the transcript is of record.  In November 
2004, the Board remanded the claim for additional evidentiary 
development.  


FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence 
of record demonstrates that the veteran's low back 
disability, which is of post service origin, was not caused 
or permanently worsened by his service-connected right knee 
strain.  

2.  The competent medical evidence of record does not reflect 
obstruction of one nasal passage or half obstruction of both 
nasal passages.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of, nor has it been aggravated by, the veteran's 
service-connected right knee strain.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.19 (2005).  

2.  The criteria for a compensable disability rating for 
service-connected postoperative residuals of a nasal fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-417, 4.21, 4.31, 4.97 Diagnostic Code 
(DC) 6502 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty as to the claims on appeal by means of 
letters to the veteran from the RO dated in May 2001 
(regarding the claim for service connection for a low back 
disorder only) and December 2004 (regarding the low back and 
the claim for a compensable rating for residuals of a nasal 
fracture).  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in May 2001 and December 
2004 which included discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2001 and 2004, his claims were 
readjudicated based upon all the evidence of record as 
evidenced by a March 2006 SSOC.  There is no indication that 
the disposition of his claims would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims.  While he was provided 
with notice of the type of evidence necessary to establish 
service connection and a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination was obtained in July 2005, and 
the report is of record.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  




Service Connection for a Low Back Disorder (Lumbar 
Spondylosis, Post Disc Protrusion, L4-5 Level) as Secondary 
to a Right Knee Disorder.  

It is the veteran's contention that current low back 
conditions are secondary to his service-connected right knee 
strain.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As to this claim, the service medical records are negative 
for complaints of, or treatment for, a low back condition.  
They do show that the veteran was seen on at least two 
occasions for right knee pain.  Post service VA records are 
negative for right knee problems until 1991.  Subsequently, 
he was seen on an ongoing basis for right knee problems.  
Ultimately, he underwent right knee surgery in 2000.  At the 
time of VA orthopedic exam in July, 2005, the examiner opined 
that it was at least as likely as not that the veteran's 
right knee conditions (right knee strain, degenerative joint 
disease (DJD) of the right knee, and status post surgical 
intervention for a posterior medial meniscal tear with 
meniscectomy) resulted from inservice injury.  Service 
connection for right knee strain was established upon rating 
decision in March 2006 and a noncompensable rating was 
assigned, effective from May 7, 2001.  

The evidence of record does not reflect that the veteran was 
treated for back complaints until the early 1990s.  
Specifically, it is noted that the assessment in August 1992 
was back strain.  X-ray of the lumbar spine was within normal 
limits.  Subsequently, he was treated on an ongoing basis for 
low back complaints, and in 1994, X-ray showed narrowing of 
L4-L5, which could represent discogenic disease.  A herniated 
nucleus pulposus could not be ruled out.  

A private physician submitted a statement in which he noted 
that he treated the veteran for low back problems in late 
1997 and early 1998.  

A VA Magnetic resonance imaging (MRI) dated in February 1998 
showed lumbar spondylosis, posterior disc protrusion at L4-L5 
level.  When being seen for right knee complaints in 2000, it 
was noted on more than one occasion that the veteran's gait 
was normal.  MRI of the lumbar spine in August 2001 showed 
some desiccation of the discs at L4-5 and L5-S1.  There was 
slight narrowing of the disc at L4-5 and slight bulging at 
both levels.  

VA records from 2002 show that the veteran continued to be 
seen for back complaints.  At a July 2003 personal hearing, 
he reiterated his contention that his current back problems 
resulted from his right knee disorder.  He specifically noted 
that he was not contending that his back problems had their 
onset during service.  

When orthopedically examined by VA in July 2005, the examiner 
noted that the claims file was reviewed.  Examination showed 
that the veteran's posture was erect, and his gait was 
steady.  The veteran continued to experience pain in the 
lower back, area with radiation into the buttocks and down 
both lower extremities, usually right greater than left.  He 
reported radiation of the pain was usually related to 
increased activity.  There was some stiffness and weakness in 
the lower back.  The veteran said that he started to develop 
recurrent episodes of low back pain after discharge from the 
military in approximately 1988.  There was constant pain in 
the lower back area and into the buttocks and down both legs.  
During flare-ups, this pain was increased, and he avoided 
activity.  He said that when his knee problems were 
exacerbated, it seemed like his back would "go out" about 
two weeks later.  He was on numerous medications for his 
complaints.  

The examiner noted that the veteran did not currently utilize 
any assistive devices or braces.  He was able to walk 
approximately a block, but there was some unsteadiness and 
falling.  It was noted that the veteran did not report any 
history of trauma or injury to the lumbar spine.  The 
examiner summarized the veteran's low back medical history 
and examined the spine.  She concluded that there was early 
degenerative bone and disc disease of the lower lumbar spine.  
The diagnoses included degenerative bone and disc disease of 
the lower lumbar spine with mild spondylosis.  In her 
opinion, it was not likely that the veteran's current lumbar 
spine condition, degenerative bone and disc disease of the 
lower lumbar spine, and spondylosis, were secondary to the 
right knee condition.  

In explaining her rationale, she noted that the record 
included an X-ray in the early 1990s which was negative for 
any pathology.  She added that in 1998, the veteran was 
evaluated and found to have radiological changes.  His 
condition of the right knee during military service was a 
right knee strain.  There was no alteration in the leg length 
or significant deformity of the right lower extremity which 
would cause a marked alteration in the gait.  With review of 
the medical records, there were several documentations that 
his gait was normal.  On observation at this exam, he also 
had a normal gait.  Thus, there was no evidence that the 
right knee condition was significant to the point of causing 
a marked or altered gait or lumbar spine condition.  

After a careful review of all the foregoing evidence of 
record, the Board finds that entitlement to service 
connection for a low back disorder as secondary to the 
veteran's service-connected right knee strain has not been 
established.  Clearly, it is not alleged that he developed a 
back disorder during active duty.  Rather, the veteran has 
argued that his right knee strain has either caused or 
aggravated his low back disorder, thus warranting service 
connection for the back.  However, the extensive evidence of 
record does not support the veteran's contentions.  

The first mention of any back complaints was approximately 8 
years after service separation when back strain was 
diagnosed.  X-ray at the time (1992) was within normal 
limits.  It was not until 1998 when actual low back diagnoses 
were assessed.  There are no medical records in the claims 
file which provide that there is a relationship between the 
right knee strain and his back complaints.  In fact, a July 
2005 VA examiner has specifically opined that there is no  
relationship between his right knee condition and his low 
back diagnoses.  She also noted that there is nothing in the 
record to suggest any significant altered gait, to include at 
the time of her exam.  

Therefore, the overwhelming weight of the evidence of record, 
to include the July 2005 examination report, militates 
against a finding that the veteran's service-connected right 
knee strain either caused or aggravated his lumbar 
spondylosis, post disc protrusion, L4-5 level.  As a 
consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to the 
service-connected right knee condition.  

The veteran's contentions as to etiology of his back disorder 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

An Increased (Compensable) Evaluation for Postoperative 
Residuals of a Nasal Fracture

As indicated by the veteran's statements and testimony of 
record, it is contended that a compensable rating is 
warranted for postoperative residuals of a nasal fracture.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & 2005 Supp.); 
38 C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's service-connected postoperative residuals of a 
nasal fracture are currently rated as noncompensable pursuant 
to the criteria for rating deviation of the nasal septum.  
See 38 C.F.R. § 4.97, DC 6502 (2005).  This code provides a 
maximum 10 percent disability rating where there is deviation 
of nasal septum of traumatic origin with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  The Board notes that the provisions 
of 38 C.F.R. § 4.31 provide that in every instance where the 
schedule does not provide a zero percent evaluation for the 
DC, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).   

In March 1989, the veteran was granted service connection for 
postoperative residuals of a nasal fracture, evaluated as 
noncompensable, effective from March 30, 1989.  

Post service private and VA records are essentially negative 
for associated symptoms, although it is noted that the 
veteran was seen for a nasal infection in March 2000 at VA 
and rhinitis was diagnosed.  To determine the current 
severity of the veteran's service-connected nasal disorder, a 
VA examination was requested at the time of the 2004 remand.  
The report of the requested examination which was conducted 
in July 2005 is of record.  The examiner noted that the 
claims file was reviewed in its entirety.  

At the time of the July 2005 evaluation, the veteran did not 
report any specific nasal symptoms.  There was no difficulty 
or interference with breathing through the nose during the 
day usually.  He said that he had difficulty, however, at 
night with loud snoring.  He denied purulent discharge, but 
had watery drainage several times a month and at that time, 
he utilized nasal spray.  There was no dyspnea at rest or 
exertion.  There were frontal area sinus headaches about 
twice per month.  His symptoms were usually worse in the 
spring.  In addition to snoring, the veteran said that he had 
difficulty wearing glasses due to the mild deformity to the 
right side of the nose.  The Board notes that service 
connection was established upon rating decision in March 2006 
for obstructive sleep apnea associated with postoperative 
residuals of a nasal fracture.  

The examiner noted a mild deformity with a slight deviation 
of the nasal septum to the right and a slight raised area to 
the right side of the nose.  There was mild angulation.  
There was no false motion, shortening or intrarticular 
involvement.  There was no tenderness, drainage, painful 
motion, weakness or heat.  There was mild swelling and 
redness present to the nasal mucosa.  Computerized tomography 
(CT) of the sinuses showed that the nasal septum appeared 
unremarkable.  

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that veteran's 
disability picture does not more closely approximate the 
criteria required for a 10 percent disability rating.  38 
C.F.R. § 4.7.  Post service treatment records do not reflect 
any significant symptoms associated with the service-
connected postoperative residuals of a nasal fracture.  Even 
the veteran has stated (at the July 2003 hearing) that his 
nasal symptoms, other than sleep apnea for which he is 
separately service-connected, essentially stopped after 
discharge from service.  The current examination does not 
reflect deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.  Thus, a compensable rating 
is not warranted.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected status post nasal 
fracture standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected status post nasal 
fracture as to render impractical the application of the 
regular schedular standards.  The Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

Entitlement to service connection for a low back disorder, 
(lumbar spondylosis, post disc protrusion, L4-5 level) as 
secondary to a right knee disorder, is denied.  

Entitlement to a compensable disability rating for service-
connected postoperative residuals of nasal fracture is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


